Citation Nr: 9935094	
Decision Date: 12/17/99    Archive Date: 12/23/99

DOCKET NO.  96-18 083	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to service connection for bipolar disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Pitts, Associate Counsel


INTRODUCTION

The appellant had active service from October 1956 to 
September 1957.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a June 1995 rating decision of the 
Boston, Massachusetts, Department of Veterans Affairs (VA) 
Regional Office (RO).  This rating decision was presented as 
a denial of entitlement to service connection for bipolar 
disorder.  The appellant filed a notice of disagreement with 
that rating decision in June 1995.  In April 1996, the RO 
issued to the appellant a statement of the case.  Later in 
that month, the appellant filed his substantive appeal.  


REMAND

The June 1995 rating decision purported to deny a claim of 
entitlement to service connection for bipolar disorder.  
However, the claim disposed of by this decision was in fact 
one for the reopening of a May 1990 decision denying service 
connection for nervous disability.  In the June 1995 rating 
decision, the RO has referred to the disorder for which 
benefits have been sought as bipolar disorder rather than 
nervous disability.  However, the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) (Court) held in 
Ashford v. Brown, 10 Vet. App. 120 (1997), that, 
notwithstanding the nomenclature and varied etiology 
attributed to the disability, the condition, by any other 
name, remains the same.  

Since this is not the veteran's first claim of entitlement to 
service connection for a psychiatric disability, the RO must 
evaluate the current application in accordance with the law 
concerning the reopening of claims on the basis of new and 
material evidence.  Although the RO noted the denial of 
service connection in April 1970, there was no reference 
thereafter to this rating, later denials of service 
connection in December 1979 or May 1990, or the significance 
thereof.  Similarly, the June 1995 notice letter to the 
veteran indicated his claim for reopened compensation 
benefits had been denied, with no further reference to the 
prior denials or the need for new and material evidence to 
reopen the claim.  The Board notes that the legal standard 
that must govern such an evaluation to reopen a claim is 
contained in regulation 38 C.F.R. § 3.156. As defined by that 
regulation, new and material evidence is evidence not 
previously submitted which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which, by itself or in 
connection with the evidence previously assembled, is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  See 38 C.F.R. § 3.156(a) 
(1999).  The Board also notes that the U.S. Court of Appeals 
for the Federal Circuit has held that the regulatory standard 
alone must be the test of materiality in determinations 
concerning whether new and material evidence in support of a 
claim has been presented, see Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998), and thereby has invalidated the judicial 
test which deemed evidence material only when it presented, 
alone or when viewed with other evidence of record, a 
reasonable possibility of a change in the outcome of the 
underlying claim.  See Colvin v. Derwinski, 1 Vet. App. 171 
(1991). 

The Board observes that the Court has interpreted Hodge to 
require that dispositions of applications to reopen a claim 
on the basis of new and material evidence be governed by a 
three-step process.  See Elkins v. West, 12 Vet. App. 209 
(1999) (en banc).  See also Winters v. West, 12 Vet. App. 203 
(1999) (en banc).  The procedure which must now be followed 
is - first, it must be determined whether the appellant has 
presented new and material evidence under 38 C.F.R. 
§ 3.156(a); second, after the claim has been reopened, it 
must be determined whether, based upon all the evidence of 
record, the claim, as reopened, is well grounded; third, if 
the claim is well grounded, the merits of the claim must be 
addressed, but only after ensuring that the duty to assist 
has been fulfilled.  Winters, 12 Vet. App. 203.

Additionally, the claims folder does not include an executed 
VA Form 21-22 appointing Disabled American Veterans as the 
veteran's representative.  Only a copy of the portion of the 
appointment form sent to the service organization has been 
associated with the claims folder.  In order to clarify this 
matter, the veteran should be asked to submit a completed VA 
Form 21-22 appointing Disabled American Veterans as his 
representative.

In view of the foregoing and in order to afford the appellant 
his due process rights, this matter is REMANDED to the RO for 
the following actions:

1.  The veteran should be provided a copy 
of VA Form 21-22, Appointment of Veterans 
Service Organization as Claimant's 
Representative, and asked to complete and 
return the form to the RO, appointing 
Disabled American Veterans as his 
representative.

2.  The veteran's claim for service 
connection for a bipolar disorder should 
be evaluated on a new and material 
evidence basis.  In so doing, the RO 
should follow the provisions of 38 C.F.R. 
§ 3.156(a), in accordance with the 
guidance of Hodge, Elkins, and Winters.  
If the determination remains unfavorable 
to the veteran, the RO should furnish the 
veteran and his representative with a 
supplemental statement of the case, which 
sets forth the applicable legal criteria 
pertinent to this appeal, including 
information about the prior denial, laws 
and regulations concerning finality, and 
a discussion of the effect the prior 
denial has on the current claim.  The 
veteran and his representative should 
then be given an opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).

